  Case 4:97-cr-50021-BAF ECF No. 548 filed 05/12/20                       PageID.758        Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                                 Criminal No. 97-CR-50021-01

vs.                                                                HON. BERNARD A. FRIEDMAN

ERVIN JUNIUS THORNTON II,

       Defendant.
______________________________/

 ORDER TRANSFERRING DEFENDANT=S MOTION UNDER 28 U.S.C. ' 2255 TO VACATE,
   SET ASIDE, OR CORRECT HIS SENTENCE TO THE UNITED STATES COURT OF
                     APPEALS FOR THE SIXTH CIRCUIT

                 Defendant has filed a motion under 28 U.S.C. ' 2255 to vacate, set aside, or correct his

sentence [docket entry 540]. In this motion, defendant asserts three claims of ineffective assistance of

counsel. The instant motion appears to be a second or successive ' 2255 motion, the first such motion

having been filed on February 25, 2002 [docket entry 431]. A second or successive ' 2255 motion Amust

be certified as provided in section 2244 by a panel of the appropriate court of appeals . . . .@ 28 U.S.C. '

2255. When, as in this case, a second or successive ' 2255 motion is filed without the required

certification, the district court is required to transfer the motion to the court of appeals. See In re

Hanserd, 123 F.3d 922, 934 (6th Cir. 1997). Accordingly,



                 IT IS ORDERED that defendant=s motion under 28 U.S.C. ' 2255 to vacate, set aside, or

correct his sentence is hereby transferred to the United States Court of Appeals for the Sixth Circuit.




                                                     s/Bernard A. Friedman
Dated: May 12, 2020                                  BERNARD A. FRIEDMAN
       Detroit, Michigan                             SENIOR U.S. DISTRICT JUDGE
  Case 4:97-cr-50021-BAF ECF No. 548 filed 05/12/20                     PageID.759       Page 2 of 2


                                    CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on May 12, 2020.


Ervin Junius Thornton, II #19919-039          s/Johnetta M. Curry-Williams
Coleman I                                     Case Manager
U.S. Penitentiary
Inmate Mail/Parcels
P.O. Box 1033
Coleman, FL 33521
